Order unanimously affirmed, without costs of this appeal to either party. Memorandum: We affirm the order appealed from on the basis of the incompatibility of the office of Councilman and the civil service position of Community Recreation Supervisor in the Department of Parks of the City of Buffalo. In view of our determination, if the petitioner should apply for a leave of absence from his Parks Department position for the full term to which he was elected as Councilman pursuant to chapter 3 section 71(a) (7) of the ordinances of the City of Buffalo, such a leave should be granted nunc pro tune as of January 1, 1964 so as to afford full protection of his civil service rights and status. To avoid incompatibility between the public office and the position such a “ leave of absence ” must be a total and complete separation from his position in the Parks Department for the term of office as Councilman. (Appeal by petitioner from an order of Erie *963Special Term, confirming the action of respondent who refused to approve payrolls or issue pay warrants for petitioner for any position other than Councilman for the City of Buffalo.) Present — Williams, P. J., Bastow, Henry, Noonan and Del Veeehio, JJ.